Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 November 2019 and 06 April 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front direction" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top direction" in line 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the front direction" in lines 20 - 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the top direction" in lines 26 - 27.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase “a dimension substantially similar to the quad plate” is confusing because it is unclear as to which structural element or property of the quad plate the dimension of the alignment plate is being compared. For purposes of examination, the aforementioned limitation has been interpreted as “a dimension substantially similar to a dimension of the quad plate”, as best understood by Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 7,144,196) in view of VolvoCarsAustralia: "Volvo Living Seawall in Sydney Harbour", 31 October 2018 (2018-10-31), page 1, XP054981176, Retrieved from the Internet:  URL:https://www,youtube.com/watch?v=MgwuxPfCMhw [retrieved on 202G-12-08].  
Regarding claims 1, 6, 7, 10, and 11, Campbell discloses a quay wall attachment for promoting biodiversity in a marine environment, the quay wall attachment comprising: a quad plate (bottom plate 14), the quad plate having a front surface and a back surface, the front surface being substantially planar, the quad plate having a plurality of first through holes (three through-holes 15 on right side of the apparatus in Fig. 2A) and a plurality of tapped holes (three through holes on the left side of the apparatus in Fig. 2A), the quad plate configured to be secured to a portion of a quay wall located underwater using a plurality of first fasteners (lines 13 and 17) via the plurality of first through holes (lines 13 and 17 could obviously be positioned within the through holes 15); and a module (third plate 14 from bottom of the apparatus) secured to the front surface of the quad plate, the module comprising a coral module (col. 4, lines 39 - 41, wherein the coral module comprises living corals and a first supporting plate (second plate 14 from bottom of the apparatus in Fig. 2A), the first supporting plate having a plurality of second through holes (15), the first supporting plate configured to be secured to the quad plate using a plurality of second mechanical fasteners via the plurality of second through holes and via the plurality of tapped holes, the living corals anchored to a surface of the first supporting plate (Figs. 2A – 2C; col. 4, lines 39 - 41; col. 8, lines 16 - 57).  Campbell fails to disclose first and second pluralities of 
Regarding claim 2, Campbell further discloses the back surface has a topography substantially similar to that of the portion of the quay wall to which the quad plate is configured to be secured (Figs. 2A - 2C).  Examiner also notes that the apparatus as disclosed in Figs. 2A - 2C of Campbell can be attached to the support surface (4) (Fig. 1) to increase the surface area of contact between the coral module and the surface to which the coral module is in contact.
Regarding claims 3 - 5, Campbell in view of VolvoCarsAustralia discloses all of the claim limitations except the dimensions of the quad plate and the first supporting plate.  Examiner takes the position that the dimensions lack criticality in the claims and are design considerations within the skill of the art based upon the required size and structural strength of the quay wall attachment.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. in view of VolvoCarsAustralia as applied to claim 1 above, and further in view of Joung (KR 582188).  Campbell in view of VolvoCarsAustralia discloses all of the claim limitations except the material of which the quad plate and the first supporting plate are composed.  Joung teaches an ecosystem protection system comprising components made of fiberglass reinforced plastic (abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the quad plate and the first supporting plate as disclosed above with the fiberglass reinforced plastic as taught by Joung as a design consideration within the skill of the art to provide a lightweight, strong quad wall attachment.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 12 - 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/10/2021